*282ORDER
The Disciplinary Review Board on November 8, 1996, having-filed with the Court its decision concluding that RONALD S. SAMPSON of EAST ORANGE, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of three months based on violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.4(c) (misrepresentations), and good cause appearing;
It is ORDERED that RONALD S. SAMPSON is hereby suspended from the practice of law for a period of three months, effective February 10, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.